OPINION
TOM GRAY, Chief Justice.
Anabertha Mederos Arias appeals the trial court’s judgment ordering the termination of Arias’s parental rights to her children, E.A.R., E.A.R., and I.D.A. We affirm.
The Texas Family Code requires an appellant of a state initiated termination order to file with the trial court, no later than 15 days after the final order is signed, a statement of points on which the appellant intends to appeal. Tex. Fam.Code Ann. § 263.405(b) (Vernon Supp.2005). The statement can be combined with a motion for new trial. Id. We, as the “appellate court[,] may not consider any issue that was not specifically presented to the trial court in a timely filed statement of points.... ” Tex. Fam.Code Ann. § 263.405® (Vernon Supp.2005).
The final order of termination in this case was signed on January 30, 2006. Arias did not file the required statement of points and did not file a motion for new trial. In her brief, she attempts to raise three issues on appeal. After reviewing the record and the briefs filed in this appeal, a majority of the Court questioned whether the case was properly presented in the briefs, specifically questioning our *814ability to address any issue raised in Arias’s brief. Tex.R.App. P. 38.9(b); In re E.A.R., 188 S.W.3d 879 (Tex.App.-Waco 2006, order). The Court gave her 14 days to file a supplemental brief explaining why the issues in her initial brief should not be dismissed and the judgment affirmed. Id. Arias’s supplemental brief does not convince us that we are able to address any of her issues in her initial brief without the required timely filed statement of points. The supplemental brief argues only that the case-law under the prior version of the statute did not prohibit the Court from addressing the issues.
Under the express terms of the amended statute, we cannot consider her issues or any other potential issue on appeal. See Tex. Fam.Code ANN. § 263.405© (Vernon Supp.2005); In re S.E., No. 04-05-00750-CV, 203 S.W.3d 14, 2006 WL 1004724, 2006 Tex.App. LEXIS 3079 (Tex.App.-San Antonio April 19, 2006, no pet. h.); In re J.M.S., No. 06-05-00139-CV, 2005 WL 3465518, *1, 2005 Tex.App. LEXIS 10524, *2 (Tex.App.-Texarkana Dec. 20, 2005, no pet.) (mem.op.).
Arias’s issues are dismissed, and the trial court’s judgment is affirmed. See Emich v. State, 138 S.W.3d 398, 401 (Tex.App.-Waco 2004, no pet.); Gray v. State, 134 S.W.3d 471, 472 (Tex.App.-Waco 2004, no pet.).
Justice VANCE concurring.